UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Kenexa Corporation (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-3024013 (State of Incorporation or Organization) (IRS Employer Identification No.) 650 East Swedesford Rd, Wayne, PA (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Stock, par value $0.01 per share New York Stock Exchange LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: Not applicable Securities to be registered pursuant to Section 12(g) of the Act:Not applicable INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The description of the common stock, $0.01 par value per share, of Kenexa Corporation (the “Company”) under the heading “Description of Capital Stock” in the Company’s Registration Statement on Form S-3, File no. 333-165371, filed with the Securities and Exchange Commission on March 9, 2010 and declared effective on April 21, 2010, is incorporated by reference herein. Item 2. Exhibits. Not applicable. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. KENEXA CORPORATION Date:November 2,2011 By: /s/ Nooruddin S. Karsan Nooruddin S. Karsan Chief Executive Officer
